Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the instant claims are drawn to a method of producing probe-bound carrier where the carrier is a magnetic particle and tosyl groups are bound to the surface along with an antibody.  The process requires the carrier comprising the tosyl groups be mixed with a concentration of ammonium sulfate, followed by reducing the tosyl groups on the surface of the carrier.  The closets prior art is drawn to Fauconnier et al (US 2013/0130280) discloses a method of making magnetic probes comprising the use of tosylated magnetic microparticles. The tosylated magnetic microparticles (carrier) are washed with a buffer, where the probe is added, followed by addition of the ammonium sulfate. While the steps are similar, the order is what is novel and non-obvious.  As seen in the Declaration dated 3/4/22, by changing the order of steps such the ammonium sulfate is added after the probe, thereby not forming the mixture of steps 1a, the S/N ratio is reduced by more than a third.  By the steps of the instant claims, the S/N ratio is 3 times higher, producing more accurate data. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608. The examiner can normally be reached Monday through Friday, 9:00 am to 5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICAH PAUL YOUNG/Primary Examiner, Art Unit 1618